Citation Nr: 0123481	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran subsequently perfected 
this appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that he currently has bilateral hearing 
loss resulting from noise exposure during service.  Service 
medical records do not contain a diagnosis of any hearing 
loss disability and a VA examination in December 1945 noted 
no impairment in hearing.  According to VA medical records, 
the veteran was diagnosed with bilateral high frequency 
hearing loss in December 1993.  

The veteran specifically contends that he suffered acoustic 
trauma while firing anti-aircraft guns.  According to the 
veteran's enlisted record, his army specialty was 
"plotter."  The record also contains a medical report 
recommending discharge which indicates the veteran had duty 
assignments as a barracks guard and as a plotter.  The Board 
notes, however, that the record does not contain the 
veteran's DD-214 and it does not appear that complete service 
personnel records have been obtained.  Consequently, there is 
no additional information regarding the types and duration of 
noise to which the veteran may have been exposed.

Finally, the Board notes the veteran has not been provided a 
VA examination in connection with his claim.  As discussed, 
the evidence of record does not suggest noise exposure during 
service.  However, if service personnel records indicate 
exposure to acoustic trauma, the veteran should be afforded a 
VA examination for the purposes of determining the existence 
and etiology of any bilateral hearing loss disability. 


Accordingly, this case is remanded for the following:

1. The RO should obtain the veteran's 
complete service personnel records 
from the National Personnel Records 
Center or other appropriate entity.

2. Thereafter, the RO should review the 
veteran's service personnel records 
and make a determination as to whether 
the veteran was exposed to acoustic 
trauma during his period of service.  
If the RO determines the veteran 
suffered acoustic trauma, the veteran 
should be scheduled for a VA 
audiometric examination to ascertain 
the extent of any bilateral hearing 
loss.  The veteran's claims folder is 
to be reviewed by the examiner in 
conjunction with the examination.  If 
the examiner determines the veteran 
has a bilateral hearing loss 
disability, the examiner should 
provide an opinion as to whether the 
veteran's bilateral hearing loss 
disability is etiologically related to 
the veteran's active service and/or 
the result of noise exposure therein.  
All findings, and the reasons and 
bases therefore, should be set forth 
in a clear and logical manner on the 
examination report.

3. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326) are fully complied with and 
satisfied.

4. If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2000).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

